Citation Nr: 0322158	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Dupuytren's 
contracture, left hand.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1954 to July 1962 
and from August 1973 to June 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).

Issues that had been part of the current appeal, entitlement 
to service connection for chondrocalcinosis of the left knee 
and entitlement to service connection for Dupuytren's 
contracture of the right hand, were granted by the RO; 
therefore these issues are no longer on appeal.  

In writing in October 2002 the veteran withdrew a request for 
a hearing before a Member of the Board.  A hearing at the RO 
before a local hearing office was held in October 2002.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for Dupuytren's contracture, left hand has 
been obtained by the RO.

2.  The evidence does not show that the current Dupuytren's 
contracture of the left hand is related to the veteran's 
service.  




CONCLUSION OF LAW

Dupuytren's contracture of the left hand was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.303, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show no report of 
Dupuytren's contracture or other chronic left hand 
disability.  Examinations of June 1954, July 1956, June 1962, 
January 1965, December 1966, December 1968, October 1969, 
July 1973, and March 1976, noted normal upper extremities.  
The service medical records also showed that the veteran had 
a rash on his left hand in June 1966, he had a possible 
broken little finger on the left hand in January 1967 which 
was splinted, he injured his left hand in March 1967 but no 
fracture was noted, and in December 1970 the veteran had a 
possible refracture of the left 5th digit but x-rays revealed 
no fracture.  Other service medical records reveal findings 
concerning the right hand, but no other pertinent findings 
are made concerning the left hand.

On VA treatment records from March 2001 to September 2002 the 
veteran complained of Dupuytren's contracture in both hands.  
In April 2002 the veteran claimed that he was still having 
problems with Dupuytren's contractures in his hands but that 
he used therapy balls and tried to keep his hands flexible.  
The veteran also stated that he was talking with the RO about 
service connection for his contractures and that he had 
documents at his home that showed he was treated for 
contractures while in service.  

At a hearing at the RO before a local hearing officer in 
October 2002, the veteran testified that he went to see a 
doctor in service about his hands who told him that he just 
had calluses and his service records indicated calluses.  The 
veteran stated that his hands were getting progressively 
worse.  The veteran stated that a VA doctor told him that if 
his disability continued, it would gradually draw his fingers 
in, which would require surgery.  The veteran also stated 
that the doctor told him that until his fingers had drawn in, 
not to do the surgery.  

On VA examination of March 2003 the veteran stated that he 
was seen in service in 1976 with masses in the palm of his 
right hand and that it was diagnosed as calluses.  He stated 
that the same masses persisted and that they had gotten worse 
and involved both hands.  An examination of the veteran's 
hands showed that he had early tightening and thickening of 
the palmar fascia overlying the flexor tendons to the ring 
finger in both hands.  The masses in both hands were 
characterized as Dupuytren's contracture and the veteran 
assured the examiner that this was the same situation back in 
1976 but that it was worse.  The impression was Dupuytren's 
contracture of both hands.  It was the examiner's opinion 
that the veteran's calluses in 1976 was misdiagnosed and 
actually represented the beginning of his Dupuytren's 
contracture in the right hand.  The examiner stated that he 
did not know when the Dupuytren's contracture of the left 
hand developed.  It was opined by the examiner that it was 
more likely than not that the current Dupuytren's contracture 
present in the right hand at the examination was misdiagnosed 
as a corn, and therefore, was a continuation of the 
disability present in the veteran's service.  

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for 
Dupuytren's contracture, left hand.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, a 
VA examination opinion has been provided, and there has been 
a rating decision, a statement of the case, and a 
supplemental statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The veteran, through a letter dated June 2001, the statement 
of the case dated April 2002, and the supplemental statement 
of the case dated April 2003 has been notified as to evidence 
and information necessary to substantiate his claim.  The 
information in the letter sent to the veteran informed him of 
what evidence he must obtain and which evidence VA would seek 
to obtain, as required by 38 U.S.C.A. § 5103(a) and by 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, it appears that all pertinent 
evidence has been obtained.  Therefore, there is no evidence 
that there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Review of the record in this case fails to show any 
relationship between the veteran's Dupuytren's contracture of 
his left hand and service.  The veteran's service medical 
records are negative for Dupuytren's contracture of the left 
hand, and there is no competent evidence of Dupuytren's 
contracture of the left hand for more than 25 years after 
service.  On the VA examination in March 2003, the examiner, 
while associating the right hand Dupuytren's contracture with 
the veteran's service, indicated that he was unsure when the 
Dupuytren's contracture of the left hand developed.  This was 
based on a review of service medical records showing some 
positive right hand problems without similar findings noted 
as to the left hand.

While some records show the veteran reported a history of 
Dupuytren's contracture of both hands, there is no competent 
medical evidence opinion relating Dupuytren's contracture of 
the left hand to the veteran's service, as such, the reported 
history cannot be considered competent medical evidence of a 
nexus.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).  While the 
Board has considered the veteran's contentions, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, as noted, the history as 
provided is not consistent with the findings in service which 
concerned only the right hand.

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between Dupuytren's 
contracture of the left hand and the veteran's service.  
There is no showing in the competent medical evidence of 
treatment for the Dupuytren's contracture of the left hand on 
service examinations and not until many years post service.  
As such, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Dupuytren's contracture of the left hand.  Accordingly, the 
doctrine of reasonable doubt is not for application.

ORDER

Service connection for Dupuytren's contracture, left hand is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

